DETAILED ACTION
Notice to Applicant
In the amendment dated 8/2/2022, the following has occurred: Claims 1 and 9 have been amended; Claims 3-5 and 13 have been canceled.
Claims 1, 2, and 6-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and under 112(d) for failing to further limit the claim from which it depends. Claim 1 has been amended to require that the plurality of through-holes are arranged on at least two imaginary lines that cross, so it is not clear how the plurality of through-holes could all be disposed along an imaginary connection line forming a [single] predetermined angle with respect to the longitudinal direction. The claim is therefore rejected under 112(b). It is also rejected for failing to further limit claim 1, since claim 1 appears to have been amended to include the requirement that at least some through-holes form an imaginary line with a predetermined angle. 

Claim Rejections - 35 USC § 103
Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Patent No. 4,511,874 to Rasmussen et al.) in view of Withers (US Patent No. 3,417,357 to JS Withers) and Wood (US 2009/0111015 to Wood et al.).
	Regarding Claims 1 and 2, Rasmussen teaches:
a bus bar comprising a rupture portion configured to melt due to electric resistance heat generated by overcurrent and thus to rupture, the rupture portion having a plurality of through-holes (abstract, Figs 1-3)
wherein the plurality of through-holes are formed in “a curvilinear or angular configuration extending transversely to the axis of the fuse ribbon, the reduction in cross-sectional area at any given linear transverse path on the fuse ribbon is minimized. Each weak spots is characterized as having minimized the cross-section area reduction at any single section along the element as having extended the lateral distribution of the reduction. The areas of heat build-up are thereby distributed transversely across the fuse ribbon rather than being concentrated in a small linear area” (column 1 lines 45-55)
wherein the plurality of through-holes are arranged along a plurality of imaginary connection lines that are spaced apart from each other, each of the imaginary lines forming a predetermined angle with respect to the longitudinal axis and wherein two imaginary lines form an angle and cross one another at a location outside the bus bar (Fig. 3 below)


    PNG
    media_image1.png
    240
    630
    media_image1.png
    Greyscale

	Rasmussen does not explicitly teach:
a battery packing comprising a battery cell and a bus bar electrically connected to the cell
	Wood, however, teaches a battery pack with bus bars between cells, wherein the bus bars comprise fuses for separating cells (Fig. 34, para 0102). It would have been obvious to one of ordinary skill in the art to use a bus bar with a fuse as disclosed in Rasmussen in battery devices, such as those disclosed in Wood, since they were known to be suited for such purposes. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 6, Rasmussen teaches:
predetermined distances in the longitudinal direction (see Figs.)
	Regarding Claim 7, Rasmussen teaches:
different size holes (Figs. 4 and 5), including partial holes (see also Withers Fig. 5, etc.)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to use differently sized through-holes, including partial through-holes (i.e. Fig. 4) since Rasmussen teaches these as a way of maintaining the strength of the mechanical connection while modifying the melting point of the fuse. 
	Regarding Claim 8, Rasmussen teaches:
wherein non-fuse regions are found between repeating fuse regions (Fig. 3)
	Regarding Claim 9, Rasmussen teaches:
a bus bar comprising a rupture portion configured to melt due to electric resistance heat generated by overcurrent and thus to rupture, the rupture portion having a plurality of through-holes (abstract, Figs 1-3)
wherein the plurality of through-holes are formed in “a curvilinear or angular configuration extending transversely to the axis of the fuse ribbon, the reduction in cross-sectional area at any given linear transverse path on the fuse ribbon is minimized. Each weak spots is characterized as having minimized the cross-section area reduction at any single section along the element as having extended the lateral distribution of the reduction. The areas of heat build-up are thereby distributed transversely across the fuse ribbon rather than being concentrated in a small linear area (column 1 lines 45-55)
wherein the plurality of through-holes are arranged along a plurality of imaginy connection lines that are spaced apart from each other, each of the imaginary lines forming a predetermined angle with respect to the longitudinal axis and wherein two imaginary lines form an angle and cross one another at a location outside the bus bar (Fig. 3)
	Rasmussen does not explicitly teach:
a battery packing comprising a plurality of battery cells and a bus bar electrically connected to the cells
	Wood, however, teaches a battery pack with bus bars between cells, wherein the bus bars comprise fuses for separating cells (Fig. 34, para 0102). It would have been obvious to one of ordinary skill in the art to use a bus bar with a fuse as disclosed in Rasmussen in battery devices, such as those disclosed in Wood, since they were known to be suited for such purposes. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10, Rasmussen teaches:
oblique angles (Figs.)
	Regarding Claim 11, Rasmussen teaches or renders obvious:
angles of 30-60 degrees (Fig. 3, etc.)
	Regarding Claim 12, Rasmussen teaches or renders obvious:
angle of 45 degrees (Fig. 5)
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results. See MPEP 2144.04 IV.  

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicant argues that Rasmussen does not teach or suggest a bus bar having through-holes formed along imaginary lines that intersect outside the bus bar. The Office respectfully disagrees and points to the annotated Fig. 3 above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723